Case 19-23622-JKS           Doc 19      Filed 10/09/19 Entered 10/09/19 12:00:19         Desc Main
                                        Document     Page 1 of 1



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)


Melissa Licker
McCalla Raymer Leibert Pierce, LLC
485F US Highway 1 S, Suite 300
Iselin, NJ 08830
Telephone: (732) 902-5399
NJ_ECF_Notices@McCalla.com
Attorneys for Movant


In re:                                                         Case No. 19-23622-JKS

Sharon Truffin,                                                Chapter 13

                                                               Judge: John K. Sherwood

                                                      Debtor


                                      NOTICE OF APPEARANCE

         Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned

enters an appearance in this case on behalf of Bayview Loan Servicing, LLC. Request is made

that the documents filed in this case and identified below be served on the undersigned at this

address:

         ADDRESS:
           McCalla Raymer Leibert Pierce, LLC
           485F US Highway 1 S, Suite 300
           Iselin, NJ 08830

         DOCUMENTS:
            All notices entered pursuant to Fed. R. Bankr. P. 2002.
            All documents and pleadings of any nature.

Date:      October 9, 2019                        /s/ Melissa Licker
                                                  Melissa Licker



NOA
